DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 38, 43, 45, 51, 52, 54-59, 61-66, 68-71 are pending and are examined, claims 1-37, 39-42, 44, 46-50, 53, 60, and 67 are cancelled.

Claim Objections
Claim 43 is objected to because of the following informalities:  “Microtube tubes” appears redundant – should it be written as microtubes? Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 70 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding Claim 70, “the kit of claim 38” lacks clarity as claim 38 discloses “An integral assembly of a plurality of spaced containers arranged in an aligned series”. No kit is disclosed in claim 38. Examiner interprets preamble of claim 70 to be “The assembly of claim 38”.

Regarding Claim 71, “The assembly of claim 52” lacks clarity as claim 52 discloses “A holder”. Please clarify. Examiner interprets claim 71 to be “The holder of claim 52”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52, 54, 56, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massaro (US Pub 2010/0294050).

Regarding Claim 52, Massaro teaches a holder comprising (i) a top surface and a top surface support; (ii) a plurality of openings positioned on the top surface and configured to receive an integral assembly of containers, wherein, only one of the 

Regarding Claim 54, Massaro teaches the holder of claim 52 wherein the plurality of openings are arranged in an array (See Fig. 1, location and openings 25).  

Claim 56, Massaro teaches the holder of claim 54 wherein the array comprises a 1 x 4, 2 x 4, 3 x 4, 4 x 4, 5 x 4, 6 x 4, 7 x 4, 8 x 4, 9 x 4, or 10 x 4 array of openings (See Fig. 1, 4x4 = 16 openings).

Regarding Claim 61, Massaro teaches the holder of claim 52 wherein the holder further comprises a kit  information display element (As an example, the information conveyed by an identification region of a vessel to a reader may be stored as electronic data by an computer storage device associated with the reader 30, e.g., an alphanumeric string read from the identification region 12 may be stored together with other information regarding the vessel, such as its location in a holder, and so on.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 38, 43, 45, 51, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (US D703,345 S), in view of Smernoff (US Patent 4,604,263).

	Regarding Claim 38, Tajima teaches an integral assembly of a plurality of spaced containers arranged in an aligned series, wherein only a single spaced container at one end of the aligned series of the plurality of spaced containers comprises (i) a protrusion that extends from a top end to a bottom end of the single spaced container, or (ii) a shape that differs from the remainder of the containers in the plurality of spaced containers, wherein the plurality of spaced containers are arranged in an elongated uninterrupted strip, and wherein the protrusion or the shape is configured to insure that the plurality of integral assembly cannot be inserted into a holder unless the plurality of spaced containers are positioned in the correct orientation (fig. 2, note where the mark 1 is which makes the shape differ. In correct orientation this strip of containers would be seated in a holder).  
Tajima is silent to wherein each container includes a visual indicator to distinguish a container in the plurality from an additional container in the plurality.
Smernoff teaches in the related art of cells (vessels) for samples. In an apparatus 10 which includes a plurality of the tubes 32, the tubes 32 are preferably each coded as for example by making each of the tubes 32 a different color so that each of the tubes 32 when placed in a correspondingly coded one of the cavities 40 will receive a gas 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a visual indicator to distinguish a container in the plurality from an additional container in the plurality, as taught by Smernoff, to the plurality of spaced containers, as taught by Tajima, in order to allow for corresponding each tube with a specific sample or gas composition, as taught by Smernoff, in Col. 6, lines 51-63.
  
Regarding Claim 43, modified Tajima the assembly of claim 38 wherein the containers comprise vials, test tubes, microtube tubes, or combinations thereof (See Tajima, Fig. 2, note the microtube tubes).

Regarding Claim 45, modified Tajima teaches the assembly of claim 38 wherein the visual indicator comprises a pattern or color (Smernoff teaches in the related art of cells (vessels) for samples. In an apparatus 10 which includes a plurality of the tubes 32, the tubes 32 are preferably each coded as for example by making each of the tubes 32 a different color so that each of the tubes 32 when placed in a correspondingly coded one of the cavities 40 will receive a gas composition which 
  
Regarding Claim 51, modified Tajima teaches the assembly of claim 38 wherein the integral assembly comprises up to 25 spaced containers (Tajima teaches note there are 8 spaced containers in the strip on Fig. 2).  

Regarding Claim 70, modified Tajima teaches the kit (assembly) of claim 38, wherein the spaced containers are arranged in the aligned series by a series of aligned tethers (Tajima teaches in Fig. 1 tethers connecting each of the tubes).  

Claims 55, 57, 58, 59, 62, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Massaro (US Pub 2010/0294050), in view of Edens (US Pub 2014/0112845; previously of record).
Regarding Claims 55, 57, 58, and 59, Massaro teaches the holder of claim 54.
Massaro is silent to wherein the array comprises a 1 x 10, 2 x 10, 3 x 10, 4 x 10, 5 x 10, 6 x 10, 7 x 10, 8 x 10, 9 x 10, or 10 x 10 array of openings, wherein the array comprises a 1 x 7, 2 x 7, 3 x 7, 4 x 7, 5 x 7, 6 x 7, 7 x 7, 8 x 7, 9 x 7, or 10 x 7 array of openings, wherein the array comprises a 1 x 16, 2 x 16, 3 x 16, 4 x 16, 5 x 16, 6 x 16, 7 x 16, 8 x 16, 9 x 16, or 10 x 16 array of openings, and wherein the array comprises a 1 x 
Edens teaches in FIG. 2. [0070] In this embodiment, each tube strip 210 has four tubes, each tube strip rack 208 can hold up to six tubes strips 210. Nine tube strip racks 208 are illustrated, but eight racks 208 or other numbers of racks 208 may be provided. The tube strip racks 208 may be provided in adjacent lanes 202, or otherwise distributed. Fig. 28 shows an array of sample tubes and receptacles arranged in an array. Since Edens teaches other numbers of racks may be provides, the array may comprise the dimensions with the number of tubes and receptacles disclosed in this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the holder of Tajima, to have an array with different number of rows and columns of receptacles, as taught by Edens, to allow for simultaneous sampling or analysis of a small or large number of samples. 

Regarding Claims 62 and 63, Massaro teaches the holder of claim 61.
Massaro is silent to wherein the holder further comprises a cover mated to the top surface and the cover comprises an attachment element configured to attach the kit information display element to the cover and the cover comprises an inner surface and an outer surface, wherein the inner surface is positioned to face the top surface of the holder and the attachment element is affixed to the inner surface to attach the kit information display element to the inner surface of the cover.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a cover mated to the top surface with an attachment element configured to attach the kit information display element to the cover and with an inner surface and an outer surface, wherein the inner surface is positioned to face the top surface of the holder and the attachment element is affixed to the inner surface to attach the kit information display element to the inner surface of the cover., as taught by Edens, in the device of the holder, as taught by Massaro, in order to allow for moving the containers without spillage (need cover) and display information related to the samples.

Regarding Claim 71, Massaro teaches the assembly (holder) of claim 52.

Edens teaches in Fig. 28 and [0079] The processing module 102 also may include heating units 240, such as heated water baths or the like. The heating units 240 may be configured to heat the individual tube strips 210, individual tubes (if used instead of tube strips 210), or tube strips 210 that are mounted in tube strip holders 212.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the tubes, as taught by Massaro, to be arranged in an aligned series by a series of aligned tethers, as taught by Edens, in order to allow for hold together many tubes simultaneously and prevent loss of tubes. 

Claims 64, 65, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Massaro (US Pub 2010/0294050), in view of Nishikawa (US Pub 2013/0244274; previously of record). 

Regarding Claims 64, 65, and 66, Massaro teaches the holder of claim 61 wherein the kit information display element comprises instructions for set-up of the kit, instructions for use of the kit, or combinations thereof, further comprising an identifier comprising non-volatile memory including kit set-up information, kit usage information, or combinations thereof, and wherein the non-volatile memory comprises an RFID tag, a bar code, ICC, an EPROM, or EEPROM.  
Nishikawa recites in the conventional device, after the barcode is read by the barcode reader, the read information is displayed on a screen of the control computer in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have modified the receptacle holder, as taught by Edens, by adding a display which comprises instructions for set-up of the kit, instructions for use of the kit, or combinations thereof, instructions comprise assay reagent preparation, multi-well plate preparation, or combinations thereof, instructions comprise assay reagent preparation, multi-well plate preparation, or combinations thereof, an identifier comprising non-volatile memory including kit set-up information, kit usage information, or combinations thereof, and by adding a bar code to each tube, as taught by Nishikawa, in order to easily view and obtain information about preparing an experimental assay and confirm which sample is in a specific tube. 

Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Massaro (US Pub 2010/0294050), in view of Wilson (US Pub 2009/0129978; previously of record).
Regarding Claims 68 and 69, Massaro teaches the holder of claim 52.
Massaro is silent to further comprising a fluid reservoir and wherein the fluid reservoir is adapted to receive a disposable fluid reservoir.  
Wilson recites a holder for reagents, such as may be used for transporting the reagents and for carrying out processing operations on biological samples with the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the receptacle holder, as taught by Edens, by adding a waste chamber, in order to store reagents for transport or to collect waste reagents during an experiment without having multiple containers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 38, 52, 54-59, and 61-63 have been considered but are moot in light of the amendment and the new ground of rejection relies on additional references not applied rejection of record. 

	First, Applicant argues on page 7 that claim 38 is amended and recites only a single spaced container at one end of the aligned series of the plurality of spaced containers comprises (i) a protrusion that extends from a top end to a bottom end of the single spaced container, or (ii) a shape that differs from the remainder of the containers in the plurality of spaced containers.


	Second, Applicant argues on page 7 that claim 52 is amended and recites that only one of the plurality of openings, at one end of the plurality of openings, is of a different shape than the other plurality of openings and is configured to accommodate a protrusion of a single spaced container of a plurality of spaced containers.
	In response, Examiner notes “different shape” is broad. A new rejection in view of Massaro is applied in light of the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798